PRITCHARD, Circuit Judge.
This case arose upon a bill in equity by the Atlantic Refining Company, appellee, to restrain the threatened action of Walker D. Hines, Director General of Railroads, and the Baltimore & Ohio Railroad Company, to discontinue service to and from the siding at the plant of the Atlantic Refining Company at Sisfcersvllle, W. Va. It was alleged that such threatened action would result in irreparable and grave loss to appellee. Injunction affidavits were filed by both parties. After due consideration the court below issued a preliminary injunction.
The case comes here on appeal from the order in question. This suit and the suit of Walker D. Hines, Director General of Railroads, Baltimore & Ohio Railroad Co., et al. v. Henaghan & Hanlon, involve the same questions and were argued together. This court having filed an opinion in the other case (265 Fed. 831), wherein the court below was affirmed, adopts the same as its opinion in this suit.
The order of the lower court, granting the preliminary injunction, is therefore affirmed.
WOODS, Circuit Judge, dissents.